134 S.E.2d 199 (1964)
261 N.C. 143
Barbara Lee WATT (now Wagstaff)
v.
William Vernon CREWS and the Transport Corporation, Original Defendants, and William O'Brien, Additional Defendant.
No. 472.
Supreme Court of North Carolina.
January 17, 1964.
*201 Yarborough, Blanchard & Tucker, Raleigh, for plaintiff.
Maupin, Taylor & Ellis, Raleigh, for Transport Corp.
William T. Crisp; Howard F. Twiggs; Smith, Leach, Anderson & Dorsett, Raleigh, for O'Brien.
DENNY, Chief Justice.
We shall first consider the appeal of the Transport Corporation. This appellant has abandoned all its exceptions and assignments of error except those challenging the action of the trial judge in refusing to grant its motion for judgment as of nonsuit as to plaintiff at the close of all the evidence.
The evidence is in sharp conflict with respect to lights on the rear of the parked tractor-trailer at the time of the accident. The Highway Patrolman who arrived at the scene of the accident about 20 minutes after it occurred testified: "When I arrived at the scene of the accident there were three reflectors behind the truck on the east side of the truck. The furtherest reflector was approximately 200 feet from the rear of the trailer. * * * The reflectors were 3½ to 4 inches in diameter and had a base so that they would sit on the pavement. The reflector part, when a light would shine on it, would reflect a red light. There was no lighted portion, no electric light and no flare connected with the reflector. * * * The only light that I saw burning on the tractor-trailer when I arrived there was one light up on it, the best I recall, up on the hogshead itself and it was mighty dim. * * * I was there when the tractor-trailer was moved from the scene, and they had to use a wrecker to do that because the battery was dead."
The plaintiff testified that at the time of the accident she was looking straight ahead through the windshield; that the car was traveling from 50 to 55 miles per hour; that "As we started up the incline suddenly I saw there was a big object in front of me. * * * Mr. O'Brien applied his brakes quickly, then the crash. * * * The car crashed into the rear end of the tractor-trailer. I did not see any lights, reflectors, or flares behind that tractor-trailer before the car hit it."
On cross-examination, this witness testified: "Before we reached the incline there were no flares or lanterns or anything like that out there in front of us. * * * As we were going up the incline, I really didn't notice the curve too much; but I know that I suddenly saw the object, the black object, in front of us. It suddenly came into view, within the range of our headlights. At the time I saw it there were no lights of any type on it."
Contradictions, even in the plaintiff's evidence, do not justify nonsuit. Bridges v. Graham, 246 N.C. 371, 98 S.E.2d 492; Whitley v. Jones, 238 N.C. 332, 78 S.E.2d 147; Graham v. Spaulding, 226 N.C. 86, 26 S.E.2d 727; Ward v. Smith, 223 N.C. 141, 25 S.E.2d 463; Chestnutt v. Durham, 224 N.C. 149, 29 S.E.2d 339.
A careful consideration of all the evidence adduced in the trial below leads *202 us to the conclusion that it was sufficient to carry the case to the jury against this appellant.
Furthermore, the court submitted an issue to the jury to determine whether or not the plaintiff was guilty of contributory negligence as alleged in the answer of defendant Transport Corporation. This issue was answered in favor of the plaintiff upon a charge unexcepted to by this appellant.
We hold that the court below properly overruled this appellant's motion for judgment as of nonsuit as to the plaintiff. Carrigan v. Dover, 251 N.C. 97, 110 S.E.2d 825; Scarborough v. Ingram, 256 N.C. 87, 122 S.E.2d 798.

Appeal of additional defendant William O'Brien
O'Brien assigns as error the denial of his motion for judgment as of nonsuit on the cross-action of the Transport Corporation for contribution.
We think the evidence offered by defendant Transport Corporation was sufficient to take the case to the jury on its cross-action against this appellant. The Transport Corporation is the plaintiff in this cross-action and its evidence with respect to lights on the rear of its parked trailer and the reflectors placed on the highway to the rear of its parked trailer must be considered as true on a motion for judgment as of nonsuit and considered in the light most favorable to it. Bundy v. Powell, 229 N.C. 707, 51 S.E.2d 307; Register v. Gibbs, 233 N.C. 456, 64 S.E.2d 280; Bridges v. Graham, supra; Coleman v. Colonial Stores, Inc., 259 N.C. 241, 130 S.E.2d 338.
Among this appellant's 64 assignments of error, assignment of error No. 55 challenges the correctness of the court's charge in that the court failed to give the contentions of this appellant on the second issue, and assignment of error No. 58 is to the failure of the court to instruct the jury that the burden of proof on the second issue was on the defendant Transport Corporation.
The second issue reads as follows: "Was plaintiff injured by the negligence of the additional defendant, William O'Brien, as alleged in the cross-action of defendant Transport Corporation? Answer: Yes."
This was a vital issue insofar as this appellant was concerned. However, an examination of the charge on this issue reveals that the court gave the contentions of the Transport Corporation at considerable length and in detail, but gave no contention whatever of the defendant O'Brien.
We have held that a trial judge is not required by law to give the contentions of litigants to the jury. State v. Colson, 222 N.C. 28, 21 S.E.2d 808; Rocky Mount Savings & Trust Co. v. Aetna Life Insurance Co., 204 N.C. 282, 167 S.E. 854. When, however, a judge undertakes to state the contentions of one party, he must give the equally pertinent contentions of the opposing party. Brannon v. Ellis, 240 N.C. 81, 81 S.E.2d 196; State v. Kluckhohn, 243 N.C. 306, 90 S.E.2d 768; In re Will of Wilson, 258 N.C. 310, 128 S.E.2d 601.
G.S. § 1-180 provides that "the judge shall give equal stress to the contentions of the plaintiff and defendant in a civil action, and to the State and defendant in a criminal action."
In the trial below, the jury was not instructed that the burden of proof on the second issue was on the defendant Transport Corporation.
In Tippite v. Atlantic Coast Line R. R., 234 N.C. 641, 68 S.E.2d 285, this Court said: "G.S. § 1-180, as amended, requires that the judge `shall declare and explain the law arising on the evidence given in the case.' This places a duty upon the presiding judge to instruct the jury as to the burden of proof upon each issue arising *203 upon the pleadings. It is said that `"[t]he rule as to the burden of proof is important and indispensable in the administration of justice. It constitutes a substantial right of the party upon whose adversary the burden rests, and therefore it should be carefully guarded and rigidly enforced by the courts. State v. Falkner, 182 N.C. (793), 798, 108 S.E. 756, 17 A. L.R. 986, and cases cited." Skyland Hosiery Co. v. [American Ry.] Express Co., 184 N.C. 478, 114 S.E. 823.' Queen City Coach Co. v. Lee, 218 N.C. 320, 11 S.E.2d 341, 344; Crain v. Hutchins, 226 N. C. 642, 39 S.E.2d 831."
Assignments of error Nos. 55 and 58 were well taken and must be sustained.
In our opinion, in the trial below there was no error that would justify a new trial of the plaintiff's cause of action, and we so hold.
As to Transport Corporationaffirmed. As to O'Briennew trial.